Title: Richard Cranch to John Adams, 26 April 1780
From: Cranch, Richard
To: Adams, John



Dear Brother
Boston April 26th. 1780

I have this Moment heard of an Oportunity of writing a line to you by Coll. Tyler of this Town who sets out this Day from hence and is going in a Vessel bound to France from New London. I would in the first Place (to fore-close Anxiety) inform you that your Wife and Children, your Mother, Brother &c. are well.
Mr. Partridge is return’d from Congress last Week—brings no News of importance. Genl. Hancock and Genl. Ward are not yet set out for Congress. Mr. Adams, it is said, will soon set out for Philadelphia. We have no News from Charlestown, South Carolina, later than the 22d of March, when the Inhabitants were in good Spirits, had got the Works in the Town in good order, and their out-works, for preventing the Enemy’s approach, so strong that they were in no great apprehen­sion of their succeeding in their Attempt on that Place. The storm that overtook the Enemy’s Fleet after they left N: York, was very Providential. The Loss of their Cavalry and Warlike Stores was very great, but the Delay of their Attack upon Charlestown by that means for so long a Time, was of unspeakable Advantage to the State of S. Carolina and to the Town of Charlestown in particular, as by that means they had time to compleat their Works and collect Forces from distant Parts to defend them.
We have a strong Rumour in Town, via Plymouth, that a very formidable French Fleet is arrived at Martinico consisting of 17 Sail of the Line, 20 Frigats and 100 Transports with a large Body of Troops. Should this News prove true I fancy Britain may soon bid farewell to the West Indies as well as to North America.
You will see by the Papers the Congress has recommended a total Revolution in the Paper Currency. The Genl. Court is now sitting here. We have adopted the Spirit of the Recommendation, and a Bill for that purpose has pass’d both Houses but is not yet enacted. By this Act a Tax of £72,000 per Annum for seven Years including the present Year, is to be raised in hard Money, or Produce at a certain Rate; which Sum is supposed sufficient to redeem our Quota of the Continental Currency at its present depreciated value, estimated at forty Paper Dollars for one hard one. This Tax is to be paid in Silver at 6/8 per Oz. or Gold in proportion: or else in Wheat, Rye, Corn, Merchantable Fish, Barrell’d Pork and Beef, &c. &c. which are to be deliver’d into the State-Stores free of Charge at a certain stipulated Price, such as the Merchants would be willing to pay for them in Silver and Gold.
This is the Fund on which the New Bills proposed by Congress for this State are to be founded, and will at the end of seven Years be sufficient to redeem them with Gold and Silver, and pay the intervening Interest. The Form of Constitution has received various alterations since you left it in less able Hands, that as I conceive are not for the better. It is now printed and sending out to the People. I let sister Adams have one of them to send to you in her Pacquet by Mr. Guile (one of the Tutors) who is going in a Vessel from Beverly, bound to Holland. I will endeavour to send you another by this Conveyance per favor of Coll. Tyler, if I can get it soon enough. Sister Adams has received from Mr. Tracey of Newbury Port the Goods that you directed Messrs: Gardoqui and Sons to send to her, consisting of several Pieces of family Linnen, some silk Handkerchiefs, a sett of Knives and Forks, some Glass-Ware &c. I suppose such Articles, if to be sold here, would fetch four Dollars in hard Money, for what cost one Dollar in Europe; so that I think a few Remittances of that kind from time to time to Mrs. Adams would be very proper. And upon this occasion I would beg leave to mention to you that if any of your Mercantile Friends should be willing to become Adventurers to America in that way, I should be very glad to serve them in disposing of any Merchandize that might be consign’d to me. I am oblig’d to keep in my Hands part of a very good Warehouse built with Brick and cover’d with Tile, on the Town Dock in Boston where I could store the Goods without Expence of Truckage, and would transact the Business on the most reasonable Terms. And should any of them be inclined to purchase Lands now when so many Confiscated Estates will soon be to be sold (as I wrote you more at large in my Letter of the 18th. of Jany. last, which I hope you have received) my Connection with Public Affairs would enable me to transact such Business with some Advantages that a Person in a more private Station of Life would not have: and my knowledge of the French Language may also facilitate such a Correspondence.
You will see by the enclosed Paper that I have lost a very worthy Relative Mr. Natl. Cranch by an unlucky Fall: What makes this Event truly melancholy is the Connection between him and Betsy Palmer—they were soon to be Married.
I want to write a thousand things to you but have not time, as I must Seal this directly. Give my kindest Love to the dear Boys Johnney and Charley, and to Mr. Thaxter. I intend writing to Mr. Thaxter by the next Oportunity that offers. His Friends at Hingham, Father Smith, Uncle Quincy &c. are all well. Sister Adams has drawn a Bill on you for one Hundred Dollars or £22–10–0 Sterling in favour of Mr. Thos. Bumstead who is making a genteel Chaise for her, she pays the rest here. The lowest Price I could get it for was three hundred hard Dollars. I suppose Mr. Bumstead has sent the Bill by Coll. Tyler. We were very happy in hearing from you soon after your dangerous Passage. Your Letters from Spain I suppose all arriv’d safe to hand, but we have not receiv’d a Line from you since your Arrival in France. I hope we shall soon have that Pleasure, which will add greatly to the Happyness of our friendly Circle, and particularly to that of your affectionate Brother,

Richard Cranch


P.S. I mentioned in my last that it was probable that Borland’s Estate in Braintree would be to be sold before long by Order of Government; should that be the case I should be glad to buy it if I could without selling my own Farm that joins upon it and makes it so very convenient for me. I should therefore be glad to know from you, by the first Oportunity, whether if I should be able to purchase that Place for about four or five Hundred Pounds Sterling you would let me draw on you for that Sum, on my Mortgaging the Place to you for security of Payment? Your Answer either to Sister Adams or to me would greatly oblige yours, ut supra,


R.C.

